Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 08/23/21 is being considered by the examiner.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 21 rejected under 35 U.S.C. 101 because
Claim 1:
Step 1: Claim 1 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “during a first period of time associating a first pairing strategy to a first plurality of contacts”, “during a second period of time later than the first period of time associating a second pairing strategy that is different from the first pairing strategy to a second plurality of contacts”, “during a third period of time later than the second period of time associating a third pairing strategy that is different from the first pairing strategy to a third plurality of contacts”, “determining a first performance measurement based on 
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 1 recites the additional element of “a computer processor communicatively coupled to and configured to operate in a contact center system.”  The “processor” and “system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. Regarding the limitations “pairing strategy” and “improve accuracy of measuring performance of the first pairing strategy”, the claimed collection and analysis of a 
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of “a computer processor communicatively coupled to and configured to operate in a contact center system.” These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 11:
Step 1: Claim 11 recites a system comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 11 recites an abstract idea of mental processes. In the claim, the functions of “during a first period of time associating a first pairing strategy to 
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 11 recites the additional elements of “a system”, “circuitry coupled to the memory” and “a computer processor communicatively coupled to and configured to operate in a contact center system.”  The “processor”, “circuitry coupled to the memory” 
Step 2B: As explained in Step 2A Prong Two above, claim 11 recites the additional elements of “a system”, “circuitry coupled to the memory”, and “a computer processor communicatively coupled to and configured to operate in a contact center system.” These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 21:
Step 1: Claim 21 recites an article of manufacture, which is a statutory category of invention.
Step 2A, Prong One: Claim 21 recites an abstract idea of mental processes. In the claim, the functions of “during a first period of time associating a first pairing strategy to a first plurality of contacts”, “during a second period of time later than the first period of time associating a second pairing strategy that is different from the first pairing strategy to a second plurality of contacts”, “during a third period of time later than the second period of time associating a third pairing strategy that is different from the first pairing strategy to a third plurality of contacts”, “determining a first performance measurement based on outcomes of the first and second pluralities of contacts”, “determining a second performance measurement based on outcomes of the third plurality of contacts”, and “outputting data that enables a comparison of the first and second performance measurements” are recited at a high level of generality such that it could be practically performed in the human mind.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements and displaying a certain results of the collection and analysis (“associating…”, “determining…” and “outputting…”). Other than reciting “a non-transitory computer processor readable medium”, “instructions”, “a computer processor communicatively coupled to and configured to operate in a contact center system” 
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 21 recites the additional elements of “a non-transitory computer processor readable medium”, “instructions”, “a computer processor communicatively coupled to and configured to operate in a contact center system.” The “medium”, “instructions”, “processor” and “system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. Regarding the limitations “pairing strategy” and “improve accuracy of measuring performance of the first pairing strategy”, the claimed collection and analysis of a particular type of information does not make the collection and analysis other than abstract. The limitations generally link the use of the abstract idea to the environment of “contact center system.”. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 21 recites the additional elements of “a non-transitory computer processor readable medium”, “instructions”, “a computer processor communicatively coupled to and configured to operate in a contact center system.” These limitations are merely including instructions to implement the 
	Dependent claims 2-10, 12-20, and 22-30 inherit the same defects.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450
Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 


                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652